DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Application
The claims, remarks, and/or amendments filed on 10/22/2020 are acknowledged. Claims 1, 4-5, 7, 10-17, and 33-35 are currently pending.

Response to arguments
Withdrawn Rejections
Receipt and consideration of Applicants' amended claim set and remarks filed on 10/22/2020 is acknowledged. Rejections and objections not reiterated from previous office actions are hereby withdrawn. The following rejections or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
Maintained Rejections
Connor and Daniel
Applicant argues: “As an initial matter, and without conceding the correctness of the ground of rejection, Applicant notes that claim 1 has been amended to specify that the epithelial layer has not been substantially removed. Applicant hereby incorporates by reference the remarks previously submitted in response to this ground of rejection in the Amendment dated June 11, 2019. In brief, Applicant explained that Daniel was 
In response to this argument, all prior arguments previously provided are reiterated and maintained. Further, as previously argued, Daniel incorporates by reference U.S. provisional application 60/989,299, filed Nov. 20, 2007. This priority document states on page 1 last line: “The epithelium layer covering the basement membrane of the amnion tissue may or may not be removed during the cleansing process using decellularization techniques including but not limited to freezing, physical removal using a cell scraper, nonionic detergents, anionic detergents, nucleases, as a secondary outcome of sterilizing the tissue using the previously described practices, and other methods commonly known to one skilled in the art.” Thus Daniel also incorporates by reference in its entirety a document stating that the removal of the epithelial layer in the amnion is optional. It therefore teaches amnion materials in a way that is identical to applicant’s own specification and now instant claims. Daniel also states that in some embodiments 90% or greater of the epithelium is removed this leaves behind 10% of the epithelial cell layer and still reads on the instant claims that are indefinite yet may indicate that “substantial removal” of the epithelium is 99% or more so anything with more than 1% epithelium would not be substantially removed. (See paragraph 0039.) Daniel also states that the epithelial layer does not need to be removed when using multiple pieces of amnion: “It is important to note that when multiple amnion layers are used, it is not necessary to remove the epithelial cells from the basement membrane for those layers that are not in direct contact with host cells. (See paragraph 0048.) The reason the epithelium is removed it to expose the 

Applicant argues that the ATM of Connor does not comprise an epithelial cell layer. 
Connor states in paragraph 0015, “The ATM of the invention can have, or not have, an epithelial basement membrane. The epithelial basement membrane is a thin sheet of extracellular material contiguous with the basilar aspect of epithelial cells. Sheets of aggregated epithelial cells form an epithelium.” Thus Connor explicitly states the ATM may have an epithelial basement membrane. Connor also states in this paragraph that: “As used herein, an ATM that "substantially lacks" an epithelial basement membrane is an acellular tissue matrix containing less than 5% (e.g., less than: 3%; 2%; 1%; 0.5%; 0.25%; 0.1%; 0.01%; 0.001%; or even less than 0.001%) of the epithelial basement membrane possessed by the corresponding unprocessed tissue 

Applicant argues: “The Office Action asserts, at pp. 12-13, that "paragraph 0015 of Connor relied upon states: 'The ATM of the invention can have, or not have, an epithelial basement membrane.' This explicit statement that the compositions may include such layers does not appear to teach away from the instant claims as argued by applicant and thus these arguments are not found persuasive.' Connor makes clear in paragraph [0015] (which describes dermis, not placental tissue), that the "epithelial basement membrane" is distinct from the epithelial cells: "The epithelial basement membrane is a thin sheet of extracellular material contiguous with the basilar aspect of epithelial cells. Sheets of aggregated epithelial cells form an epithelium. Thus, for example, the epithelium of skin is called the epidermis, and the skin epithelial basement membrane lies between the epidermis and the dermis" (emphases added). Thus, the "epithelial basement membrane" is extracellular (i.e., non-cellular) and borders cells (meaning it is different from the cells). Further, Connor makes clear in paragraph [0015] that its product is an acellular tissue matrix with or without the "epithelial basement membrane," further reinforcing the fact that this membrane lacks cells. In short, Connor 
For this additional reason, Applicant respectfully requests that the Examiner reconsider and withdraw the ground of rejection.”
In response to this argument, even were the basement membrane of Connor to not include cells when making the ATM as argued by applicant, Connor specifically states to make the BCG from the ATM materials and repopulate and restore viable cells to these materials with epithelial cells and fibroblasts as discussed above which would read on epithelial and fibroblast cell layers. (See paragraph 0079.) Thus Connor does not teach away from fibroblast or epithelial cell layers (even viable ones) and instead specifically teaches to provide them. Connor is concerned with donor rejection and thus wants allogenic cells present and thus does not exclude viable cells entirely but only non-allogenic ones. This therefore does not appear to be a teaching away from the instant claims. Further the art of Daniel provides for allogenic graft materials made from amnion that include such epithelial cells that also would function as graft materials as found in the rejection. Given this, these arguments are not found persuasive.
	 
Connor and Tseng
Applicant argues: “As an initial matter, and without conceding the correctness of the ground of rejection, Applicant notes that claim 1 has been amended to specify that the epithelial layer has not been substantially removed.”
In response to this argument, this amendment has rendered the claims indefinite and in addition covers materials where “substantial removal” is 99% of the materials 

Applicant argues: “Applicant hereby incorporates by reference the remarks previously submitted in response to this ground of rejection in the Amendment dated June 11, 2019. In brief, Applicant explained how one of ordinary skill in the art would expect modifying Connor's teachings in view of Tseng to render Connor's product unsuitable for its intended purpose, and that no reasonable expectation of success in the combination has been shown.”
In response to these arguments, all prior arguments are reiterated and maintained as previously provided. Further, Connor teaches compositions where the cells have been killed (i.e. acellular). This is identical to the dehydrated compositions taught by applicant and applicant’s claims either state nothing about the viability of the cells present in the membrane or specifically state they are non-viable. Thus Connor appears to be the same as the instantly claimed materials. Further, paragraph 0015 of Connor relied upon states: “The ATM of the invention can have, or not have, an epithelial basement membrane.” This explicit statement that the compositions may include such layers does not appear to teach away from the instant claims as argued by applicant and thus these arguments are not found persuasive. Applicant also appears to conflate the teachings of the art to include no viable cells with having no epithelial cell 

11Applicant hereby also repeats the discussion above regarding Connor. Specifically, Applicant repeats the explanation above of how Connor's tissue matrixes must be acellular, and how Connor teaches away from any modification that would reach the presently-claimed invention. These remarks are equally applicable to the combination of Connor and Tseng. Tseng's teachings regarding the epithelial layer do not negate Connor's requirements for acellularity, nor do they negate Connor's teaching away from such modifications. 
In response to this argument, as discussed above, Connor teaches explicitly to repopulate and restore epithelial cells to the ATM materials as well as maintaining intact 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 4-5, 7, 10-17, and 33-34 are rejected under 35 U.S.C. 103(a) as being unpatentable over Connor, J., et al., U.S. Patent Application Publication 2007/0248575 in view of Daniel et al. U.S. Patent Application Publication 2010/0104539.
This rejection is MAINTAINED for the reasons of record set forth in the office action mailed on 10/15/2018, 01/28/2019, 06/26/2020, and for the reasons set forth below. Applicant's arguments have been fully considered but they are not persuasive.
Connor teaches bone graft compositions comprising an acellular tissue matrix ATM and a demineralized bone matrix DBM (bone graft material) in the form of particles of uniform size made into a putty where the DMB material is of human or pig origin (allograft or xenograft) and the ATM is placental or umbilical cord tissues (i.e. particles containing amnion with fibroblast and epithelial cell layers). (See claims 1-12.) Connor teaches that the ATM:DBM ratio is 5:95% to 95:5%, with specific ratios of 50:50 being taught, compare instant claims 1, 16-17, and 33. (See paragraph 0051.) Connor teaches that the ATM particles are 150-300 microns in size and the DBM particles are the same size as the ATM particles, compare instant claims 4 and 34. (See paragraph 0036 and 0047.) Conner teaches including further fillers in the compositions such as hydroxyapatite and hyaluronic acid as well as rehydration solutions including phosphate buffered saline, ringer’s solution etc., compare instant claims 10-14 and 33. (See paragraphs 0056 and 0074.) Connor teaches delivering the micronized agents via syringe, compare instant claim 15. (See paragraph 0093.) Connor teaches that the compositions can be acellular where the cells are killed or lysed, or optionally can have viable cells restored such as fibroblasts. (See paragraph 0079.)

Daniel teaches bone graft materials made from a placental amnion membrane with at least one additional placental membrane material such as more amnion membrane, chorion membrane, Wharton’s jelly, etc. (See claims 1-3, 18-19, and paragraph 0069.) Daniel teaches that the graft materials are made by separating the amnion from the chorion, removing the epithelium cells while retaining the fibroblast layer (and sometimes maintaining the fibroblast cells), and then drying the membranes (killing or rendering the cells non-viable). (See claims 18-19 and paragraphs 0038 and 0048.) Daniel teaches optionally including allograft or xenograft materials as well. (See claim 2.) Daniel teaches cutting the graft to the size and shape desired for the applicable surgical procedure. (See paragraph 0046.) Daniel teaches obtaining a single membrane from a subject and removing the chorion/amnion and epithelial cells (the same placental tissue). (See paragraphs 0020 and 0044.) Daniel teaches that such graft materials are non-immunogenic, assist in tissue regeneration, provide improved healing outcomes, are able to self-adhere to tissues (due to removal of epithelium cells and higher levels of adhesion factors), can be stored at room temperature until use. (See abstract and paragraph 0004.) The use of the amnion only materials of Daniel appear to read on the consisting essentially or consisting of language while the optional inclusion of further placental agents such as Wharton’s Jelly read on the (consisting essentially of and comprising) language found in the instant claims.
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to use the purified placental graft materials of Daniel as the source . 

Claims 1, 4-5, 7, 10-17, and 33-35 are rejected under 35 U.S.C. 103(a) as being unpatentable over Connor, J., et al., U.S. Patent Application Publication 2007/0248575 in view of Tseng, S., et al. U.S. Patent Application Publication 2014/0342014.
This rejection is MAINTAINED for the reasons of record set forth in the office action mailed on 01/28/2019, 06/26/2020, and for the reasons set forth below. Applicant's arguments have been fully considered but they are not persuasive.
Connor teaches bone graft compositions comprising an acellular tissue matrix ATM and a demineralized bone matrix DBM (bone graft material) in the form of particles of uniform size made into a putty where the DMB material is of human or pig origin (allograft or xenograft) and the ATM is placental or umbilical cord tissues. (See claims 1-12.) Connor teaches that the ATM:DBM ratio is 5:95% to 95:5%, with specific ratios of 
Connor does not teach using placental tissues of just amnion having a non-viable fibroblast layer, Wharton’s jelly, or in the form of a foam.
Tseng teaches sterilized amniotic tissues made of UCAM (umbilical cord amniotic membrane) that comprises an epithelial layer epithelial and fibroblast layer and Wharton’s jelly. (See paragraph 0045.) Tseng teaches freezing the tissues to kill all the cells in the tissue and increase its anti-inflammatory, anti-scarring, anti-angiogenic, and anti-adhesion properties (reading on providing non-viable fibroblast cells). (See paragraph 0122.) Tseng teaches micronizing or grinding the materials to form powders. (See paragraph 0039, 0055, 0136.) Tseng teaches using the materials for bone grafts. (See paragraph 0176.) Tseng also teaches that these scaffold materials may be incorporated into or on the surface of a sponge or foam. (See paragraph 0097.)


Double Patenting –Non-Statutory
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more 
Claims 1, 4-5, 7, 10-17, and 33-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. 10,105,397 in view of Connor, J., et al., U.S. Patent Application Publication 2007/0248575 and Daniel et al. U.S. Patent Application Publication 2010/0104,539.
This rejection is MAINTAINED for the reasons of record set forth in the office action mailed on 10/15/2018, 01/28/2019, 06/26/2020, and for the reasons set forth below. Applicant's arguments have been fully considered but they are not persuasive.
Applicant has asked that these rejections be held in abeyance.
	These rejections are maintained for the reasons of record previously set forth.

Claims 1, 4-5, 7, 10-17, and 33-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13 and 70 - 78 of copending Application No. 13/963,984 (reference application) in view of Connor, J., et al., U.S. Patent Application Publication 2007/0248575 and Daniel et al. U.S. Patent Application Publication 2010/0104,539.
This rejection is MAINTAINED for the reasons of record set forth in the office action mailed on 10/15/2018, 01/28/2019, 06/26/2020, and for the reasons set forth below. Applicant's arguments have been fully considered but they are not persuasive.
Applicant has asked that these rejections be held in abeyance.
	These rejections are maintained for the reasons of record previously set forth.

Claims 1, 4-5, 7, 10-17, and 33-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. 10,105,398 in view of Connor, J., et al., U.S. Patent Application Publication 2007/0248575 and Daniel et al. U.S. Patent Application Publication 2010/0104,539.
This rejection is MAINTAINED for the reasons of record set forth in the office action mailed on 10/15/2018, 01/28/2019, 06/26/2020, and for the reasons set forth below. Applicant's arguments have been fully considered but they are not persuasive.
Applicant has asked that these rejections be held in abeyance.
	These rejections are maintained for the reasons of record previously set forth.

Claims 1, 4-5, 7, 10-17, and 33-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. 9,415,074 in view of Connor, J., et al., U.S. Patent Application Publication 2007/0248575 and Daniel et al. U.S. Patent Application Publication 2010/0104,539.
This rejection is MAINTAINED for the reasons of record set forth in the office action mailed on 10/15/2018, 01/28/2019, 06/26/2020, and for the reasons set forth below. Applicant's arguments have been fully considered but they are not persuasive.
Applicant has asked that these rejections be held in abeyance.
	These rejections are maintained for the reasons of record previously set forth.

Claims 1, 4-5, 7, 10-17, and 33-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 15, 17-18 of copending Application No. 14/285,563 (reference application) in view of Connor, J., et al., U.S. Patent Application Publication 2007/0248575 and Daniel et al. U.S. Patent Application Publication 2010/0104,539.
This rejection is MAINTAINED for the reasons of record set forth in the office action mailed on 10/15/2018, 01/28/2019, 06/26/2020, and for the reasons set forth below. Applicant's arguments have been fully considered but they are not persuasive.
Applicant has asked that these rejections be held in abeyance.
	These rejections are maintained for the reasons of record previously set forth.

Claims 1, 4-5, 7, 10-17, and 33-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11, 13, 15-20, 30-32, 34-40, 42-46 of copending Application No. 15/267,026 (reference application) in view of Connor, J., et al., U.S. Patent Application Publication 2007/0248575 and Daniel et al. U.S. Patent Application Publication 2010/0104,539.
This rejection is MAINTAINED for the reasons of record set forth in the office action mailed on 10/15/2018, 01/28/2019, 06/26/2020, and for the reasons set forth below. Applicant's arguments have been fully considered but they are not persuasive.
Applicant has asked that these rejections be held in abeyance.
	These rejections are maintained for the reasons of record previously set forth.

Claims 1, 4-5, 7, 10-17, and 33-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 39-43 of copending Application No. 15/596,476 (reference application) in view of Connor, J., et al., U.S. Patent Application Publication 2007/0248575 and Daniel et al. U.S. Patent Application Publication 2010/0104,539.
This rejection is MAINTAINED for the reasons of record set forth in the office action mailed on 10/15/2018, 01/28/2019, 06/26/2020, and for the reasons set forth below. Applicant's arguments have been fully considered but they are not persuasive.
Applicant has asked that these rejections be held in abeyance.
	These rejections are maintained for the reasons of record previously set forth.

Claims 1, 4-5, 7, 10-17, and 33-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent 9,415,074 in view of Connor, J., et al., U.S. Patent Application Publication 2007/0248575 and Daniel et al. U.S. Patent Application Publication 2010/0104,539.
This rejection is MAINTAINED for the reasons of record set forth in the office action mailed on 10/15/2018, 01/28/2019, 06/26/2020, and for the reasons set forth below. Applicant's arguments have been fully considered but they are not persuasive.
Applicant has asked that these rejections be held in abeyance.
	These rejections are maintained for the reasons of record previously set forth.

Claims 1, 4-5, 7, 10-17, and 33-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. 10,105,397 in view of Connor, J., et al., U.S. Patent Application Publication 2007/0248575 and Tseng, S., et al. U.S. Patent Application Publication 2014/0342014.
 Applicant's arguments have been fully considered but they are not persuasive.
Applicant has asked that these rejections be held in abeyance.
	These rejections are maintained for the reasons of record previously set forth.

Claims 1, 4-5, 7, 10-17, and 33-35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13 and 70 - 78 of copending Application No. 13/963,984 (reference application) in view of Connor, J., et al., U.S. Patent Application Publication 2007/0248575 and Tseng, S., et al. U.S. Patent Application Publication 2014/0342014.
This rejection is MAINTAINED for the reasons of record set forth in the office action mailed on 01/28/2019, 06/26/2020, and for the reasons set forth below. Applicant's arguments have been fully considered but they are not persuasive.
Applicant has asked that these rejections be held in abeyance.
	These rejections are maintained for the reasons of record previously set forth.

Claims 1, 4-5, 7, 10-17, and 33-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. 10,105,398 in view of Connor, J., et al., U.S. Patent Application Publication 2007/0248575 and Tseng, S., et al. U.S. Patent Application Publication 2014/0342014.
 Applicant's arguments have been fully considered but they are not persuasive.
Applicant has asked that these rejections be held in abeyance.
	These rejections are maintained for the reasons of record previously set forth.

Claims 1, 4-5, 7, 10-17, and 33-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. 9,415,074 in view of Connor, J., et al., U.S. Patent Application Publication 2007/0248575 and Tseng, S., et al. U.S. Patent Application Publication 2014/0342014.
This rejection is MAINTAINED for the reasons of record set forth in the office action mailed on 01/28/2019, 06/26/2020, and for the reasons set forth below. Applicant's arguments have been fully considered but they are not persuasive.
Applicant has asked that these rejections be held in abeyance.
	These rejections are maintained for the reasons of record previously set forth.

Claims 1, 4-5, 7, 10-17, and 33-35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 15, 17-18 of copending Application No. 14/285,563 (reference application) in view of Connor, J., et al., U.S. Patent Application Publication 2007/0248575 and Tseng, S., et al. U.S. Patent Application Publication 2014/0342014.
 Applicant's arguments have been fully considered but they are not persuasive.
Applicant has asked that these rejections be held in abeyance.
	These rejections are maintained for the reasons of record previously set forth.

Claims 1, 4-5, 7, 10-17, and 33-35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11, 13, 15-20, 30-32, 34-40, 42-46 of copending Application No. 15/267,026 (reference application) in view of Connor, J., et al., U.S. Patent Application Publication 2007/0248575 and Tseng, S., et al. U.S. Patent Application Publication 2014/0342014.
This rejection is MAINTAINED for the reasons of record set forth in the office action mailed on 01/28/2019, 06/26/2020, and for the reasons set forth below. Applicant's arguments have been fully considered but they are not persuasive.
Applicant has asked that these rejections be held in abeyance.
	These rejections are maintained for the reasons of record previously set forth.

Claims 1, 4-5, 7, 10-17, and 33-35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 39-43 of copending Application No. 15/596,476 (reference application) in view of Connor, J., et al., U.S. Patent Application Publication 2007/0248575 and Tseng, S., et al. U.S. Patent Application Publication 2014/0342014.
 Applicant's arguments have been fully considered but they are not persuasive.
Applicant has asked that these rejections be held in abeyance.
	These rejections are maintained for the reasons of record previously set forth.

Claims 1, 4-5, 7, 10-17, and 33-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent 9,415,074 in view of Connor, J., et al., U.S. Patent Application Publication 2007/0248575 and Tseng, S., et al. U.S. Patent Application Publication 2014/0342014.
This rejection is MAINTAINED for the reasons of record set forth in the office action mailed on 01/28/2019, 06/26/2020, and for the reasons set forth below. Applicant's arguments have been fully considered but they are not persuasive.
Applicant has asked that these rejections be held in abeyance.
	These rejections are maintained for the reasons of record previously set forth.

New Grounds of Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4-5, 7, 10-17, and 33-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 33, and their dependent claims recite ore rely upon the term “substantially removed”. The specification (as now amended) defines the term “substantially removed” to be removing greater than 90%, greater than 95%, or greater than 95% of the epithelial cells of the amnion”. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 1 and 33 recite the broad recitation of greater than 90%, and the claim also recites greater than 95% and greater than 99%, which are the narrower statements of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Appropriate correction or clarification is required.

Conclusion
No claims allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANCE W RIDER whose telephone number is (571)270-1337.  The examiner can normally be reached on M-F 10-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LANCE W RIDER/Examiner, Art Unit 1618                                                                                                                                                                                                        


/JAKE M VU/Primary Examiner, Art Unit 1618